Citation Nr: 1723027	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-21 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for basal cell carcinoma, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served from December 1966 to December 1970. This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In September 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record. 

[The Veteran initiated but did not perfect appeals seeking service connection for bilateral hearing loss, and tinnitus.  Accordingly, those matters are not before the Board.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran with respect to this claim.  He seeks service connection for basal cell carcinoma, which is claimed to be due to exposure to herbicides in service.  The Veteran's military personnel records indicate that he served aboard the U.S.S. Juneau (LPD-10) (the Juneau) from August 1969 to November 1970.  The VA Ship List indicates that the Juneau picked up troops and equipment with smaller vessels and transported them out of Vietnam from August 1970 to March 1971 and June to November 1972.  The Veteran testified that the Juneau docked in Da Nang Harbor and picked up Marines and equipment; he has not asserted that he went ashore.  Da Nang Harbor, however, is not considered an inland waterway, and such service does not entitle the Veteran to the presumption of herbicide exposure.  See 38 C.F.R. § 3.307 (a)(6)(iii); VA Adjudication Procedure Manual, M21-1, IV.ii.1.H.2.c (stating that Da Nang Harbor is considered to be offshore waters of the Republic of Vietnam).  However, a statement from the Defense Personnel Records Information Retrieval System (DPRIS) has not been requested regarding whether or not the Juneau was subjected to Agent Orange being sprayed along the coastline of the Republic of Vietnam. Deck log research has also not been conducted.  The Juneau was an amphibious warfare ship, which is a warship that embarks, transports, and lands elements of a landing force for expeditionary warfare missions, and the Veteran did receive "hostile fire pay" in August and October 1970 which suggests that the ship may have been involved in activities close to shore while transiting to and from the dock at Da Nang Harbor. 

Under the U.S. Court of Appeals for Veterans Claims (Court) decision in Gray v. McDonald, 27 Vet. App. 313 (2015), the Board is tasked with determining whether the ship on which the Veteran served operated in the inland waterways of Vietnam (exposing those aboard to airborne sprayed herbicides).  This fact cannot be definitively determined based on evidence currently in the record, and exhaustive development for information that would enable such determinations is necessary. [In Gray the Court held that a fact-based assessment must be made regarding the probability of herbicide spraying even with regard to offshore areas not traditionally considered inland waterways (based essentially on the ship's proximity to areas where spraying may have occurred).]

For that determination (based on the Veteran's report of the ship docking in Da Nang Harbor and loading and unloading Marines and equipment, and receiving "hostile fire pay" during the operations) information regarding the Juneau's routes through the waters of Vietnam while the Veteran was on board is needed.

Although basal cell carcinoma is not listed in 38 C.F.R. § 3.309 (e) (as a disease associated with exposure to herbicides), the Veteran may nonetheless substantiate his claim under that theory of entitlement by competent evidence that the skin cancer is related to such exposure.  See Combee v. Principi, 4 Vet. App. 78 (1993).  

At the September 2016 Board hearing the Veteran testified that he had flight deck duty and was constantly exposed to the sun in Vietnam.  In a July 2011 statement, his dermatologist, Dr. Jonathan Crane, opined that "Agent Orange exposure plus this patient's sun exposure while in Vietnam may/and probably did contribute towards this patient's basal cell skin cancer."  However, this opinion is conclusory and unaccompanied by rationale, and therefore is lacking in probative value.  The current record does not include an adequate medical opinion as to whether the Veteran's skin cancer is related to his exposure to herbicides and/or sun exposure in service.  Accordingly, an examination to secure a medical opinion regarding the etiology of the Veteran's skin cancer is necessary. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The record also suggests that the medical evidence associated with the record is incomplete.  At the September 2016 Board hearing, the Veteran testified that he received private skin cancer treatment but had an upcoming VA appointment.  The most recent private treatment records are from June 2011.  There is no indication in the record that updated treatment records were sought, or that treatment records from the VA were ever requested.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the providers of all evaluations or treatment he received for skin cancer and to provide authorizations for VA to obtain outstanding records of any such private evaluations or treatment.  The AOJ should obtain complete clinical records from all providers identified, to specifically include all outstanding (any not already in the claims file.) VA records.  If the Veteran provides authorization for VA to secure records of a provider, but the provider does not respond to AOJ's request, he should be so advised, and advised further that ultimately it is his responsibility to ensure that private records are received.

2.  The AOJ should arrange for exhaustive development for information that would serve to corroborate the Veteran's account that the U.S.S. Juneau participated in operations in, and en route to, Da Nang Harbor, in August and October 1970.  The search for information must include the deck log entries for the U.S.S. Juneau (with the parameters of the search encompassing the period from August 1, 1970 to August 31, 1970 and October 1, 1970 to October 31, 1970, when that ship conducted operations in the official waters of Vietnam) and bearing on the exact location of the U.S.S. Juneau (in relation to its proximity to the Republic of Vietnam) in accordance with the Court's ruling in Gray. 

If the information sought is unavailable (cannot be obtained) there should be explanation in the record why that is so, with the scope of the search described.

3.  The AOJ should also contact the appropriate agency (Federal records repository or certifying military agency, to include the relevant service department (the United States Navy), National Archives Modern Military Branch, National Personnel Records Center (NPRC), Joint Service Records Research Center (JSRRC)) to determine whether
the route of the U.S.S. Juneau through the official waters of Vietnam while the Veteran was aboard the ship ever placed it in officially recognized inland waters of Vietnam or in a harbor or in sufficiently close proximity to Vietnam's shore as to create a risk of exposure to airborne herbicides.  If possible, the closest distance the Juneau came to land in Vietnam should be established for the record. 

4.  The AOJ should then make a finding of fact for the record regarding whether or not while the Veteran was on board the Juneau it was in waters where exposure to airborne herbicides was a reasonable possibility.  The AOJ should prepare a listing of the evidence considered in connection with these determinations.
5.  The AOJ should then arrange for the Veteran to be examined by an oncologist or dermatologist to ascertain the likely etiology of his skin cancer.  The record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on interview and examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a.) What is the likely etiology for the Veteran's skin cancer?  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to his military service, to include (i) as due to any (recognized by VA) exposure to Agent Orange, or (ii) as due to exposure to tropical sunlight? 

If the Veteran is determined to have been exposed to Agent Orange in service, any opinion to the effect that his skin cancer is unrelated to such exposure must include rationale beyond that basal cell carcinoma is not a listed disease in 38 C.F.R. § 3.309(e). 

b. If the opinion is to the effect that the Veteran's skin cancer is unrelated to service, the examiner should identify the etiology for the skin cancer considered more likely.

The examiner must include rationale with all opinions. The examiner is specifically asked to address the opinion by the Veteran's treating physician, Dr. Crane, expressing agreement or disagreement with it and including rationale for the agreement or disagreement. 


6.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

